Per Curiam.
Jim Cronic was convicted under an indictment charging him and three other persons with larceny from the house, of articles worth less than $50. He excepted to the overruling of his motion for a new trial, based upon the general grounds and nine special grounds.
It being peculiarly within the province of the jury to pass upon the credibility of witnesses, and there being evidence that the defendant participated in the alleged theft, this court can not hold that the trial judge erred in overruling the general grounds of the motion for a new trial. See companion case of Allen v. State, 39 Ga. App. 642 (148 S. E. 167).
The first special ground of the motion for a new trial is not unqualifiedly approved by the trial judge, and therefore can not be considered by this court. Goolsby v. State, 35 Ga. App. 167 (2 a) (132 S. E. 245); Brazil v. LaGrange, 37 Ga. App. 500 (3) (140 S. E. 782).
The other special grounds of the motion for a new trial disclose no error requiring a reversal.

Judgment affirmed.


Broyles, O. J., and, Bloodworth, J., concur. Luke, J., dissents.